                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
1                                                               EASTERN DISTRICT OF WASHINGTON




2                                                                   Jan 15, 2020
                                                                     SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     CHRISTOPHER WIRTS,                         No. 2:18-cv-00343-SMJ
5
                               Plaintiff,       ORDER DISMISSING CASE
6
                  v.
7
     HEATHER WILSON, in her official
8    capacity as the Secretary of the United
     States Air Force,
9
                               Defendant.
10

11         On January 13, 2020, Plaintiff Christopher Wirts filed a notice of voluntary

12   dismissal, ECF No. 50. Consistent with Plaintiff’s notice and Federal Rule of Civil

13   Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

14         1.     Plaintiff’s Notice of Dismissal, ECF No. 50, is

15                ACKNOWLEDGED.

16         2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

17                bear their own costs and attorneys’ fees.

18         3.     All pending motions are DENIED AS MOOT.

19         4.     All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE - 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 15th day of January 2020.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
